DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This communication is in response to applicant's amendment filed on 10/05/2021. Claims 1-10, 12, 16 and 19-26 are presently pending for examination. Claims 1, 19, and 20, have been amended. Claims 11, 13-15, and 17-18 have been canceled. New claim 26 has been added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the AFCP 2.0 amendment to claim filed on 10/05/2021.

Allowable Subject Matter
Claims 1-10, 12, 16 and 19-26 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 19, and 20, the prior art of record (Sondhi et al. (US 2015/0089569 A1; hereinafter Sondhi) in view Stephane H. Maes (US 2011/0126261 A1; hereinafter Maes) further in view of Hugo Filipe Parreira Pernicha (US 2016/0191466 A1; hereinafter Pernicha) and further in view of Sedky et al. (US 10,819,747 A1; hereinafter Sedky)) does not disclose:
“configuring the declarative policy for the tenant of the multi-tenant cloud-based IAM system based on the at least one API request that was provided by the tenant, the declarative policy comprising an ordered list of rules that are configured in an ordered sequence by the tenant and received from the tenant via the at least one API request,
wherein the declarative policy is evaluated at run-time according to flags configured in the policy type to return values based on evaluation of the rules according to the ordered sequence.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Sondhi teaches “enterprise identity and access management (IAM) infrastructures” ([0014], [0049-0050], [0063-0064]). Similarly, Maes teaches “a policy enforcer” ([0010], [0072]), Pernicha teaches “policy comprising an ordered list of rules” ([0005], [0069]) and Sedky teaches “policy associated with the user identities” (page 6 lines 10-31). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497